Opinion filed March 10,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00129-CV
                                                    __________
 
                                 HELLAS
CONSTRUCTION, INC.
 
                                                                    
V.
 
            EAGLE
CONSTRUCTION AND ENVIRONMENTAL SERVICES, L.P.
 
 
                                    On
Appeal from the 91st District Court
 
                                                          Eastland
County, Texas
 
                                               Trial
Court Cause No. CV-06-40613
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellant,
Hellas Construction, Inc., and appellee, Eagle Construction and Environmental
Services, L.P., have filed a joint motion to dismiss this appeal pursuant to Tex. R. App. P. 42.1(a)(2).  In the
motion, the parties state that they “have reached an agreement to settle and
compromise their differences” arising from the underlying litigation.  The
parties further request the court to set aside the trial court’s judgment
without regard to the merits and remand the case to the trial court for
rendition of judgment in accordance with the parties’ agreement pursuant to Rule 42.1(a)(2)(B).
Therefore,
in accordance with the parties’ request, the trial court’s judgment is set
aside, and this case is remanded to the trial court for further proceedings in
accordance with the parties’ agreement.
The
joint motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                    PER
CURIAM
 
 
March 10, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.